—In an action to recover attorney’s fees, in which a judgment was entered September 23, 1992, in favor of the plaintiff in the principal sum of $20,000, the defendant judgment debtor appeals from an order of the Supreme Court, Queens County (Dunkin, J.), dated December 7, 1993, which granted the plaintiff’s motion to "turn over to [the] plaintiff the check from the U.S. Postal Service in the approximate sum of $9,000”.
Ordered that the order is reversed, on the law, with costs, and the plaintiff’s motion is denied.
We agree with the defendant judgment debtor that the proceeds of the check in dispute are exempt from garnishment or levy pursuant to Federal law (see, 5 USC § 8346 [a]; Matter *392of Dickerson, 168 Misc 54; Waggoner v Game Sales Co., 702 SW2d 808 [Ark]; see also, Surace v Danna, 248 NY 18; Sears, Roebuck & Co. v Harris, 854 P2d 921 [Okla]). Mangano, P. J., Copertino, Joy and Altman, JJ., concur.